El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
La Combate Tobacco Corporation apela de un decreto or-denando la remoción de mía obstrucción que de permitirse que subsistiera, privaría a la demandante de una servidum-bre de luces y vistas.
La corte de distrito resolvió que la servidumbre en cuestión, que envolvía el uso de ciertas ventanas en una iglesia, era una servidumbre aparente. Se señala esto como error.
Las ventanas estaban en una pared construida en terreno perteneciente a la demandante. La demandada era dueña de un edificio de un piso en un solar contiguo. La obstruc-ción era un segundo piso construido por la demandada. La servidumbre era negativa. La apelante insiste en que no era aparente. En apoyo de este criterio cita decisiones de la Corte Suprema de España de febrero 8, 1899, junio 16, 1902, febrero 9, 1907 y enero 8,1908; 4 Manresa 579, 580; y 1 Morell, Legislación Hipotecaria, 341, 342.
*378Los artículos 544 a 547, inclusive, del Código Civil rezan así:
“Artículo 544. Las servidumbres continuas y aparentes se ad-quieren en virtud de título, o por la prescripción de veinte años.
“Artículo 545. Para adquirir por prescripción las servidumbres a que se refiere el artículo anterior, el tiempo de la posesión se con-tará: en las positivas, desde el día en que el dueño del predio dominante, o el que baya aprovechado la servidumbre, hubiere em-pezado a ejercerla sobre el predio sirviente; y en las negativas, desde el día en que el dueño del predio dominante hubiere prohibido por un acto formal al del predio sirviente la ejecución del hecho que sería lícito sin la servidumbre.
“Artículo 546. Las servidumbres continuas no aparentes y las discontinuas, sean o no aparentes, sólo podrán adquirirse en virtud -de título.
“Artículo 547. La falta de título constitutivo de las servidum-bres que no pueden adquirirse por prescripción, únicamente se puede suplir por la escritura de reconocimiento del dueño del predio sir-viente, o por una sentencia firme.”
Las servidumbres negativas por razón de cierto aspecto positivo pueden ser aparentes al observador más casual de un predio dominante. 4 Manresa 578, 579. Las servidum-bres de luces y vistas son un ejemplo conspicuo, y los redac-tores del Código Civil debieron haberlas tenido en mente al escribir el artículo 545. El artículo 544 trata exclusivamente de servidumbres continuas y aparentes. El 545 especifica la forma en que tales servidumbres pueden ser adquiridas por prescripción. Por disposición taxativa del mismo ar-tículo, en caso de servidumbres negativas el tiempo se con-tará “desde el día en que el dueño del predio dominante hu-biere prohibido por un acto formal al del predio sirviente la ejecución del hecho que sería lícito sin la servidumbre.” Las servidumbres negativas aquí mencionadas son aquéllas que también son aparentes, porque el alcance del artículo 545 está limitado por la primera cláusula del mismo a “las servi-dumbres a que se refiere el artículo anterior,” a saber, “las servidumbres continuas y aparentes,” y ya que por disposi-*379eión expresa del artículo 546 “las servidumbres continuas no aparentes y las discontinuas, sean o no aparentes, sólo podrán adquirirse en virtud de título.”
Un aviso dado por un alegado dueño de una servidumbre de luces y vistas es un ejemplo típico de esa clase de casos en que la realización de un acto por el dueño del predio sir-viente está o puede estar prohibida. Quizá puedan darse otros ejemplos, pero ninguno ña sido sugerido en el caso de autos. Por otra parte, la Corte Suprema de España ña de-clarado repetidas veces que el título de una servidumbre de luces y vistas puede ser adquirido por prescripción, y este tribunal ña sostenido el mismo criterio. Días v. Guerra, 18 D.P.R. 819, y casos en él citados.
La conclusión obvia es que las servidumbres de luces y vistas pueden ser, y usualmente son, aparentes.
 Las contenciones segunda, tercera y cuarta de la apelante son, que la corte de distrito erró: al declarar que una servidumbre de luces y vistas negativa, continua y no aparente podía adquirirse por prescripción; al estimar que un interdicto es una sentencia definitiva y obligatoria contra un tercero, aunque no esté inscrito en el registro de la propiedad; y al resolver que la demandante tenía derecho a una servidumbre de luces y vistas.
Aquí la apelante no quiere decir que la corte de distrito consideró la servidumbre como no aparente, sino que asume que la corte cometió error al tratarla como una servidumbre aparente.
La corte de distrito no resolvió que un interdicto es una sentencia definitiva y obligatoria contra tercero, aunque no esté inscrito en el registro de la propiedad. El aludido in-terdicto era un decreto dictado por la Real Audiencia de Puerto Rico en marzo de 1897 prohibiendo que se erigiera un segundo piso por un tal Tarazona, causante de la aquí demandada. Lo que la corte de distrito resolvió fué que este decreto servía para fijar la fecha desde la cual podía empe-zarse a contar el tiempo necesario para adquirir un título por *380prescripción. En esto no hubo error. Ese período feneció en marzo de 1927, y-'una servidumbre de lnces, aire y vistas quedó así establecida sobre la finca de que ahora es dueña la Combate Tobacco Corporation.
La pared de la iglesia tenía algo más de. doce metros de altura y poco menos de dos metros de espesor. A una al-tura de ocho metros del piso había una hilera de cinco ven-tanas, a intervalos de tres metros más o menos. Cada ven-tana tenía más de metro y medio tanto de alto como de an-cho. No había carreras inmediatamente sobre las ventanas. Una cúpula se erguía por sobre las paredes de la iglesia. No había rejas de hierro ni red de alambre que sugirieran un sustituto ampliado de los huecos de treinta centímetros pre-vistos por el artículo 588 del código. Estas ventanas habían sido usadas por más de cuarenta años con pleno conocimiento y sin objeción u oposición de parte de la demandada o sus causantes. Cuando la demandada compró la propiedad con-tigua, sabía que podía adquirirse mediante prescripción una servidumbre de luces, aire y vistas. También sabía que es-tas ventanas no eran los huecos reglamentarios autorizados por el artículo 588. Las ventanas mismas constituían un aviso de que no se debía descansar en ninguna presunción de mera tolerancia. Bastaban para poner a indagar a cual-quier comprador en perspectiva, y una investigación hubiese informado a la Combate Tobacco Corporation (de no haber sido ya informada, como cuestión de hecho, por su vendedor) de la existencia de una servidumbre. La compañía tabaca-lera no era un comprador inocente, ni tenía derecho a ser protegida como “tercero” por la ley hipotecaria, no obs-tante el hecho de que el título de la demandante a la servi-dumbre no había sido inscrito en el registro de la propiedad.
Dado el estado de la ley relativa a servidumbres, la sen-tencia apelada debe ser modificada eliminándosele la condena en costas, y así modificada, se confirma.
El Juez Asociado Señor Wolf disintió.*